Motion by appellants De Leo and Abisror to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Fourth Amendment of the Constitution of the United States, viz.: Whether the admission into evidence of material and statements obtained in the course of an alleged illegal search and seizure violated appellants’ rights under the Fourth Amendment of the Constitution of the United States. The Court of Appeals held that appellants ’ constitutional rights had not been violated under the Fourth Amendment. [See 12 NY 2d 913.]